DETAILED ACTION
Response to Arguments
Applicant's arguments filed 19 November 2021 have been fully considered but they are not persuasive. In particular, Applicant argues that Chacko fails to teach the formation of a second conductive polymer in paragraph [0025], and further, that the cross-linkers recited in paragraph [0026] do not apply to a solid electrolyte, but only to liquid electrolytes.  The Office respectfully disagrees for the reasons that follow.
In the Office Action dated 27 August 2021, paragraph [0025] of Chacko is cited as teaching the formation of the second conductive polymer layer. Applicant argues that, in paragraph [0025], the subsequent layers recited therein are referencing the carbon and metal layers, not the formation of additional conductive polymer layers.  The Office respectfully disagrees.  In particular, paragraph [0025] clearly draws a distinction between the recited subsequent layers and the cathode (i.e., the carbon layer and silver layer).  The term “subsequent layers” in paragraph [0025] is used in the sentence which discusses impregnating a solid electrolyte layer with an impregnating electrolyte.  The discussion of the cathode layers occurs in a different part of paragraph [0025], and there is no language which ties the term “subsequent layers” to the later recited cathode layers.  As written, paragraph [0025] clearly indicates that term “subsequent layers” refers to additional layers of solid electrolyte.  Further, paragraph [0025] of Chacko states that the impregnating electrolyte, which is a liquid, is impregnated into the solid electrolyte prior to the formation of a second conductive polymer layer.
Moreover, paragraph [0026] of Chacko clearly recites cross-linking between a solid electrolyte and an impregnating liquid electrolyte.  See also, paragraph [0021], which teaches an intermolecular bond between the solid electrolyte and the impregnating liquid electrolyte.  Further, paragraph [0043] of Chacko teaches that the impregnating electrolyte includes an epoxy reactive group which cross-links with reactive groups of the solid electrolyte.  Additionally, Applicant argues that the cross-linking groups as described herein (emphasis added).  As such, paragraph [0026] describes the impregnating electrolyte as including cross-linking, as does paragraphs [0021] and [0043].
Finally, the Office notes that Applicant fails to provide any evidence that the impregnating electrolyte in Chacko cannot be a liquid.  Applicant argues that a liquid electrolyte would cause short-circuiting, but fails to provide any evidence that the impregnating electrolyte in Chacko would cause this problem; rather, paragraph [0025] clearly indicates that the impregnating electrolyte functions properly.  On the other hand, Chacko indicates, at paragraph [0074], that the impregnating electrolyte is an immersive solution.  See also, paragraph [0044].
For the reasons set forth above, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-16, 20-24, 26-29, and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Chacko et al. (US Pat. App. Pub. No. 2016/0240323) in view of Sugawara et al. (US Pat. App. Pub. No. 2019/0333704).
With respect to claim 1, Chacko teaches a method for forming a hermetically sealed capacitor comprising: forming an anode (see paragraph [0025]); forming a dielectric on said anode (see paragraph [0025]); forming solid electrolyte on said dielectric wherein said solid electrolyte comprises a first conductive polymer layer (see paragraph [0025]); an ionic liquid layer on said first conductive polymer layer wherein said ionic liquid layer comprises an ionic liquid (see paragraph [0025], which teaches a solid electrolyte being impregnated with liquid electrolyte) wherein said ionic liquid layer further comprises organometallic compounds, epoxy crosslinkers or gel forming reactive polymers (see paragraph [0025], noting that the impregnating electrolyte is one described therein; see paragraph [0026], noting that the impregnating electrolyte includes reactive cross-linking groups); a second conductive polymer layer on said ionic liquid layer (see paragraph [0025], which teaches that additional solid electrolyte layers may be formed after 
Chacko fails to teach forming a silane layer on said dielectric; and forming the first conductive polymer layer directly on said silane layer.
Sugawara, on the other hand, teaches forming a silane layer on said dielectric; and forming the first conductive polymer layer directly on said silane layer.  See paragraph [0025], element 13, noting that the layer is a silane coupling layer – see paragraph [0026].  Such an arrangement results in a capacitor having a high capacitance appearance ratio when used in combination with multiple conductive polymer layers which have an ionic liquid layer included therebetween.  See paragraphs [0009] and [0053].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Chacko, as taught by Sugawara, in order to improve the capacitance appearance ratio.
With respect to claim 2, the combined teachings of Chacko and Sugawara teach that said ionic liquid has a cation defined by Formula I: 
    PNG
    media_image1.png
    177
    208
    media_image1.png
    Greyscale
wherein each R1 to R3, independently is a C1-2o alkyl group; preferably methyl, ethyl, n-propyl and isopropyl; which may be unsubstituted or substituted with a polymeric chain, a phosphate, a sulfate, an ether or polyether, each 4 to R', independently, is a substituted or unsubstituted C1-2o alkyl or a hydrogen atom.  See Chacko, paragraph [0050].
With respect to claim 3, the combined teachings of Chacko and Sugawara teach said ionic liquid is selected from the group consisting of: 1,2,3,4- tetramethylimidazolinium; 1,3,4-trimethyl-2-ethylimidazolinium; 1,3-dimethyl-2,4- diethylimidazolinium; 1,2-dimethyl-3,4-diethylimidazolinium; 1-methyl-2,3,4- triethylimidazolinium; 1,2,3,4-tetraethyl-imidazolinium; 1,2,3- trimethylimidazolinium; 1,3-dimethyl-2-ethylimidazolinium; 1-ethyl-2,3- dimethylimidazolinium and 1,2,3-triethylimidazolinium.  See Chacko, paragraph [0052].
With respect to claim 4, the combined teachings of Chacko and Sugawara teach said ionic liquid is selected from the group consisting of: 
    PNG
    media_image2.png
    206
    409
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    199
    421
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    538
    630
    media_image4.png
    Greyscale
1-ethyl-3-methylimidazolium tetrafluoroborate and derivatives thereof.  See Chacko, paragraph [0052].
With respect to claim 5, the combined teachings of Chacko and Sugawara teach that said ionic liquid is ((1-Ethyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide).  See Chacko, paragraph [0054]
With respect to claim 7, the combined teachings of Chacko and Sugawara teach that said casing is selected from a conductive casing and a non-conductive casing.  See Chacko, paragraph [0024].
With respect to claim 8, the combined teachings of Chacko and Sugawara teach that said anode comprises a valve metal or a conductive oxide of said valve metal.  See Chacko, paragraph [0027].
With respect to claim 9, the combined teachings of Chacko and Sugawara teach that said valve metal is selected from Al, W, Ta, Nb, Ti, Zr and Hf.  See Chacko, paragraph [0027].
With respect to claim 10, the combined teachings of Chacko and Sugawara teach that said anode comprises a material selected from the group consisting of Ta, Nb and NbO.  See Chacko, paragraph [0027].
With respect to claim 11, the combined teachings of Chacko and Sugawara teach that said first conductive layer comprises at least one material selected from manganese dioxide and a conductive polymer.  See Chacko, paragraph [0031], citing either manganese dioxide or conductive polymers.
With respect to claim 12, the combined teachings of Chacko and Sugawara teach that said conductive polymer is a prepolymerized dispersion of intrinsically conductive polymer.  See Chacko, paragraphs [0032] and [0033]; see also paragraph [0026], which notes that while in situ polymerization can be performed, it is preferable to use a preformed polymer.
With respect to claim 13, the combined teachings of Chacko and Sugawara teach that said conductive polymer is a polythiophene.  See Chacko, paragraphs [0031] and [0036].
With respect to claim 14, the combined teachings of Chacko and Sugawara teach that said polythiophene is a prepolymerized dispersion of polythiophene.  See Chacko, paragraph [0036], citing 3,4-polyethylene dioxythiophene; see also paragraph [0026], which notes that while in situ polymerization can be performed, it is preferable to use a preformed polymer.
With respect to claim 15, the combined teachings of Chacko and Sugawara teach that said polythiophene is poly 3,4-ethylenedioxythiophene.  See Chacko, paragraph [0036].
With respect to claim 16, the combined teachings of Chacko and Sugawara teach that said poly 3,4-ethylenedioxythiophene is a prepolymerized dispersion of poly 3,4- ethylenedioxythiophene.  See Chacko, paragraphs [0032] and [0036]; see also paragraph [0026], which notes that while in situ polymerization can be performed, it is preferable to use a preformed polymer.
With respect to claim 20, Chacko teaches a capacitor comprising: a hermetically sealed casing (see paragraph [0024], element 30); a solid electrolyte capacitive element (see FIG. 3, element 110, 
Chacko fails to teach a silane on said dielectric; and forming the first conductive polymer layer directly on said silane layer.
Sugawara, on the other hand, teaches forming a silane layer on said dielectric; and forming the first conductive polymer layer directly on said silane layer.  See paragraph [0025], element 13, noting that the layer is a silane coupling layer – see paragraph [0026].  Such an arrangement results in a capacitor having a high capacitance appearance ratio when used in combination with multiple conductive polymer layers which have an ionic liquid layer included therebetween.  See paragraphs [0009] and [0053].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Chacko, as taught by Sugawara, in order to improve the capacitance appearance ratio.
With respect to claim 21, the combined teachings of Chacko and Sugawara teach that said ionic liquid has a cation defined by Formula I: 
    PNG
    media_image1.png
    177
    208
    media_image1.png
    Greyscale
wherein each R1 to R3, 4 to R', independently, is a substituted or unsubstituted C1-2o alkyl or a hydrogen atom.  See Chacko, paragraph [0050].
With respect to claim 22, the combined teachings of Chacko and Sugawara teach that said ionic liquid is selected from the group consisting of: 1,2,3,4- tetramethylimidazolinium; 1,3,4-trimethyl-2-ethylimidazolinium; 1,3-dimethyl-2,4- diethylimidazolinium; 1,2-dimethyl-3,4-diethylimidazolinium; 1-methyl-2,3,4- triethylimidazolinium; 1,2,3,4-tetraethyl-imidazolinium; 1,2,3- trimethylimidazolinium; 1,3-dimethyl-2-ethylimidazolinium; 1-ethyl-2,3- dimethylimidazolinium and 1,2,3-triethylimidazolinium.  See Chacko, paragraph [0052].
With respect to claim 23, the combined teachings of Chacko and Sugawara teach that said ionic liquid is selected from the group consisting of: 
    PNG
    media_image2.png
    206
    409
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    199
    421
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    538
    630
    media_image4.png
    Greyscale
1-ethyl-3-methylimidazolium tetrafluoroborate and derivatives thereof.  See Chacko, paragraph [0052].
With respect to claim 24, the combined teachings of Chacko and Sugawara teach that said ionic liquid is ((1-Ethyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide).  See Chacko, paragraph [0054]
With respect to claim 26, the combined teachings of Chacko and Sugawara teach that said casing is selected from a conductive casing and a non-conductive casing.  See Chacko, paragraph [0024].
With respect to claim 27, the combined teachings of Chacko and Sugawara teach that said anode comprises a valve metal or a conductive oxide of said valve metal.  See Chacko, paragraph [0027].
With respect to claim 28, the combined teachings of Chacko and Sugawara teach that said valve metal is selected from Al, W, Ta, Nb, Ti, Zr and Hf.  See Chacko, paragraph [0027].
With respect to claim 29, the combined teachings of Chacko and Sugawara teach that said anode comprises a material selected from the group consisting of Ta, Nb and NbO.  See Chacko, paragraph [0027].
With respect to claim 31, the combined teachings of Chacko and Sugawara teach that said first conductive polymer layer comprises a conductive polymer which is a prepolymerized dispersion of intrinsically conductive polymer.  See Chacko, paragraphs [0032] and [0033]; see also paragraph [0026], which notes that while in situ polymerization can be performed, it is preferable to use a preformed polymer.
With respect to claim 32, the combined teachings of Chacko and Sugawara teach that said conductive polymer is a polythiophene.  See Chacko, paragraphs [0031] and [0036].
With respect to claim 33, the combined teachings of Chacko and Sugawara teach that said polythiophene is a prepolymerized dispersion of polythiophene.  See Chacko, paragraph [0036], citing 3,4-polyethylene dioxythiophene; see also paragraph [0026], which notes that while in situ polymerization can be performed, it is preferable to use a preformed polymer.
With respect to claim 34, the combined teachings of Chacko and Sugawara teach that said polythiophene is poly 3,4-ethylenedioxythiophene.  See Chacko, paragraph [0036].
With respect to claim 35, the combined teachings of Chacko and Sugawara teach that said poly 3,4-ethylenedioxythiophene is a prepolymerized dispersion of poly 3,4- ethylenedioxythiophene.  See Chacko, paragraphs [0032] and [0036]; see also paragraph [0026], which notes that while in situ polymerization can be performed, it is preferable to use a preformed polymer.
With respect to claim 36, the combined teachings of Chacko and Sugawara teach that said ionic liquid comprises organometallic compounds, epoxy crosslinkers or gel forming reactive polymers.  See Chacko, paragraph [0026], citing the reactive cross-linked group of the impregnating electrolyte.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848